—In a proceeding pursuant to Family Court Act article 3 to extend the appellant’s placement with the New York State Division for Youth until September 21, 1996, the appeal is from an order of the Family Court, Westchester County (Braslow, J.), entered February 13, 1996, which, after a hearing, granted the application.
Ordered that the order is affirmed, without costs or disbursements.
Contrary to the appellant’s contention, the Family Court’s order granting an extension of his placement is supported by a preponderance of the evidence, inasmuch as there was ample testimony demonstrating that his continued detention would protect the community and serve the best interests of the appellant (see, Family Ct Act § 350.3 [2]; § 352.2 [2]; Matter of Luis M., 217 AD2d 549; Matter of Miguel F., 178 AD2d 1026; Matter of Percy H., 159 AD2d 623). Hence, we discern no basis for disturbing the court’s determination.
We have considered the appellant’s remaining contentions and find them to be without merit.
Bracken, J. P., Miller, Copertino and Krausman, JJ., concur.